                                   1                               UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                       MESA UNDERWRITERS SPECIALTY
                                   4   INSURANCE COMPANY,                                Case No. 18-cv-04410-YGR

                                   5                 Plaintiff,
                                                                                         CASE MANAGEMENT AND
                                   6           v.                                        PRETRIAL ORDER
                                   7   BLACKBOARD INSURANCE
                                       SPECIALTY COMPANY, et al.,
                                   8
                                                  Defendants.
                                   9        TO ALL PARTIES AND COUNSEL OF RECORD:
                                  10        The Court hereby sets the following trial and pretrial dates:
                                  11                                  PRETRIAL SCHEDULE
                                  12   REFERRED TO MAGISTRATE JUDGE THOMAS S.
Northern District of California
 United States District Court




                                       HIXSON FOR MANDATORY SETTLEMENT                      March 16, 2020
                                  13   CONFERENCE TO BE COMPLETED BY:
                                  14   LAST DAY TO JOIN PARTIES OR AMEND                    Only with court approval or good cause by
                                  15   PLEADINGS:                                           motions under FRCP Rule 16(b)(4)

                                  16   NON-EXPERT DISCOVERY CUTOFF:                         February 14, 2020

                                  17   DISCLOSURE OF EXPERT REPORTS:
                                       ALL EXPERTS, RETAINED AND NON-RETAINED               Opening: January 31, 2020
                                  18
                                       MUST PROVIDE WRITTEN REPORTS COMPLIANT
                                  19   WITH FRCP 26(A)(2)(B):

                                  20   EXPERT DISCOVERY CUTOFF:                             February 14, 2020
                                  21   JOINT PRETRIAL CONFERENCE STATEMENT:                 March 13, 2020
                                  22   PRETRIAL CONFERENCE:                                 Wednesday, March 25, 2020 at 2:00 p.m.
                                  23
                                       TRIAL DATE AND LENGTH:                               Monday, April 13, 2020 at 8:30 a.m. for 1-
                                  24                                                        2 day
                                                                                            (Bench Trial)
                                  25

                                  26

                                  27

                                  28
                                   1   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   2   and confer in advance of the Pretrial Conference.

                                   3          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   4   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   5   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 18, 2019

                                   8                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
